JUSTICE STEIGMANN, specially concurring: While I agree with the majority’s analysis in this case, I write separately to express my dismay at the delay in the filing of the petition to terminate parental rights. On August 30, 1985, the dispositional hearing was held at which the court placed these children in a foster home pursuant to a finding that respondent was unable and unfit to care for them. On February 21, 1989, SW years later, a petition for termination of parental rights was finally filed and ultimately granted. The evidence as reviewed by the majority demonstrates that the responsible authorities waited much too long for respondent “to get her act together” before this petition was filed. These children deserved better. Every child should have a stable, loving, secure, and permanent home. DCFS and the respective State’s Attorney’s offices ought to decide towards the end of the 12-month period provided by statute whether a petition to terminate parental rights should then be filed. (Ill. Rev. Stat. 1987, ch. 40, par. 1501(D)(m).) If a determination is made at that point not to file a petition to terminate parental rights, the issue should still be continuously reviewed as long as the children involved have not been placed back with a parent. If neither DCFS nor the appropriate State’s Attorney’s office acts promptly to seek to terminate parental rights when that action is called for, then, as a last resort, the trial court must alert these agencies to the need to do so. Once the trial court makes its views known, I seriously doubt that it would ever need to take the extraordinary (and probably unwise) step of directing the State’s Attorney to file a petition to terminate parental rights, assuming that the court even had the authority to do so under section 2 — 13(1) of the Juvenile Court Act of 1987 (Act) (Ill. Rev. Stat. 1987, ch. 37, par. 802 — 13(1)). Of course, when a judge has indicated there is a need for a petition to terminate parental rights to be filed, that judge must thereafter recuse himself or herself from any proceedings on that petition once it is filed. Trial courts must bear in mind that the formal order entered at the dispositional hearing (when the court finds the best interest of an abused or neglected child so requires) is to adjudicate the child a ward of the court. (See Ill. Rev. Stat. 1987, ch. 37, par. 802 — 22(1).) The statute does not say a “ward of DCFS” or a “ward of the State’s Attorney.” Section 2 — 28 of the Act (Ill. Rev. Stat. 1987, ch. 37, par. 802 — 28) provides the mechanism for periodic review by the court of the status of its wards. Part of the court’s review always should be an inquiry as to whether its wards have permanent homes, and, if not, why not. Delays of SVa years in the filing of a petition to terminate parental rights are explainable only if the basis for that petition was a late-occurring event. That is clearly not the situation in the present case.